DETAILED ACTION
Non-Final Rejection
 Response to Amendment and argument
Applicant’s amendments, filed 01/12/2022 to claims are accepted. In this amendment, Claims 1, 3-4, 7, 9, and 17-18 have been amended. Regarding claims 2 and 8: cancelled. Based on  this amended, previous 112(f) and 112 (b) has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7,9 and 17-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of adequate structure to perform the claimed function, i.e. “determining a ”(as cited in claims 1, 7,9 and 17-18). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions. The specification only cites “By estimating an anomaly model using Formulas (12) and (13), the anomaly score changes as shown in FIG. 4. That is, this weighting has a function of causing the whole misjudgment rate to decrease, by giving a large weight wn to such anomalous sound data xn that is likely to be misjudged as a normal sound. Here, problems are the following two points: (1) which kind of nature an optimal weight satisfies; and (2) which kind of objective function is to be used to optimize a weight.” and “the weight updating part 14 updates the weight wn such that a larger weight is given as the anomaly score A(xn) calculated for the anomalous sound data xn is smaller. Specifically, the weight updating part 14 calculates Formula (23) to update the weight wn. At this time, if K is large, that is, the number of pieces of normal sound data {xk}k=1 K is large” (see, [0058] & [0076], current discloser PgPub). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claims 3-4 are rejected under 35 U.S.C. 112(a) because they lack clarity in their respective patent claims and share same written description as independent claim 1.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7,9 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 7,9 and 17-18, the claim recites “the threshold so that as the anomaly score calculated for each of the pieces of anomalous sound data is lower, a weight to multiply data is larger” in step g (e.g. Claims 1, 8-9). However, the term “so that as” is an indefinite term  (i.e. closest meaning of both “so that” and “as” are “fore example”  and a relative term). It is not clear, whether the following limitations part of the invention or not.  The specification does not provide a standard for ascertaining the 
Furthermore, same limitation, claims cite “a weight to multiply data is larger”. It is not clear data is talking about and how it define as larger. Is it anomaly score or anomalous sound data. Specification only cites “weight wn such that a larger weight is given as the anomaly score A(xn)”. Therefore claims are indefinite.
	The other claims depending on the above claims are rejected for inheriting the above issues from their linking claim(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7, 9 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the determining a surface runoff yield based on the mathematical calculation or algorithms and mental process.
Regarding Claims 1 and 17, Step 1 of the 2019 Guidance, the claims belong to one of the statutory classes of an apparatus (method apparatus 1, 3-4, 17).
Considering Prong 1 of the 101 analysis, the claim 1 recites steps of mathematical formula or calculation that is used to store a normal model learned with pieces of normal sound data and an anomaly model learned with pieces of anomalous sound data; calculate an anomaly score for the inputted target data using the normal model and the anomaly model; and compare the anomaly score with a predetermined threshold to judge whether the target data is normal or anomalous; wherein the anomaly model is obtained by.
Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because even the claims recite an anomalous sound detection apparatus, processing circuitry, this is nothing but a processor for performing the function. The anomalous sound detection apparatus, processing circuitry are recited at a high level of generality, i.e., as a generic processor performing a generic computer function for processing sound data based on mathematical calculation or formula. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. For example, a microphone configured to record sound data to obtain inputted target data. The recitation of the “record step using microphone”  , i.e.” (see, a formula for computing an alarm limit Flook; organizing information through mathematical correlations, Digitech).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible
Similar analysis of the other claims 3-4 reach the same conclusion (further details of mathematical formula or calculation without any addition element).  
    PNG
    media_image1.png
    103
    821
    media_image1.png
    Greyscale
as cited in claim 3 and 

    PNG
    media_image2.png
    295
    592
    media_image2.png
    Greyscale
, as cited in claim 4
Therefore, the claims are ineligible.
Regarding Claims 7 and 18, Step 1 of the 2019 Guidance, the claims belong to one of the statutory classes of an apparatus (apparatus claims 7 and 18).
Considering Prong 1 of the 101 analysis, the claim 1 recites steps of mathematical formula or calculation that is used to calculating calculate an anomaly score for each of a plurality of pieces of anomalous sound data recorded by the microphone, using a normal model learned with normal sound data and an anomaly modelwhich is a model representing the probability that the input data is abnormal sound data, and determine a minimum value among the anomaly scores as a threshold; and  update, using a plurality of pieces of normal sound data recorded by the microphone, the pieces of anomalous sound data and the threshold, the weights of the anomaly model that, as the anomaly score calculated for each of the pieces of anomalous sound data is lower, a weight to multiply data is larger.
Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because even the claims recite an anomalous sound detection apparatus, processing circuitry, this is nothing but a processor for performing the function. The anomaly model learning apparatus, processing circuitry are recited at a high level of generality, i.e., as a generic processor performing a generic computer function for processing sound data based on mathematical calculation or formula. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. For example, a microphone configured to record sound data to obtain inputted target data. The recitation of the “record step using microphone”  , i.e.” gathering sensor data”  appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical manipulation processes in the abstract idea can be performed. The steps considered the additional element precede the judicial exception and broadly and (see, a formula for computing an alarm limit Flook; organizing information through mathematical correlations, Digitech).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible
Regarding Claim 9, Step 1 of the 2019 Guidance, the claims belong to one of the statutory classes of an apparatus (apparatus claim 9).
Considering Prong 1 of the 101 analysis, the claim 1 recites steps of mathematical formula or calculation that is used to storing a normal model learned with pieces of normal sound data and an anomaly model learned with pieces of anomalous sound data part calculating an anomaly score for the inputted target data using the normal model and the anomaly model; and
 part comparing the anomaly score with a predetermined threshold to judge whether the target data is normal or anomalous; wherein
the anomaly model is obtained by  determining a minimum value among anomaly scores calculated for the plurality of pieces of anomalous sound data using at least the normal model as a  for learning and  determining weights of the anomaly model using a plurality of pieces of normal sound data, the pieces of anomalous sound data and the threshold so as the anomaly score calculated for each of the pieces of anomalous sound data is lower, a weight to multiply data is larger.
Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because even the claims recite an anomalous sound detection apparatus, processing circuitry, this is nothing but a processor for performing the function. The anomalous sound detection apparatus, processing circuitry are recited at a high level of generality, i.e., as a generic processor performing a generic computer function for processing sound data based on mathematical calculation or formula. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. For example, a microphone configured to record sound data to obtain inputted target data. The recitation of the “record step using microphone”  , i.e.” gathering sensor data”  appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical manipulation processes in the abstract idea can be performed. The steps considered the additional element precede the judicial exception and broadly and (see, a formula for computing an alarm limit Flook; organizing information through mathematical correlations, Digitech).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 01/12/2022 in response to the 101 rejection with respect to Claim 1, 3-4, 7, 9 and 17-18, the Applicant did not agree with that. The applicant argues that, “the present claims as a whole provide an improvement to this technological environment. In this context, the person of ordinary skill in the art would have readily understood that the claimed invention is not "akin" to a mathematical concept. Therefore, the claims cannot be classified under any of the three limited categories for a possible "abstract idea." The claims are therefore not directed to the judicial exception of an abstract idea, and the rejection must therefore be withdrawn” and “Step 2A does not evaluate whether an additional element is well-understood, routine, conventional activity, examiners are reminded that a claim that inchdes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101”
In response, the Examiner respectfully disagree because   the claims recite a mathematical concept or formula (as cited above). Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because even the claims recite an anomalous sound detection apparatus, processing circuitry, learning apparatus this is nothing but a processor for performing the function. The anomalous sound detection apparatus, processing circuitry are recited at a high level of generality, i.e., as a generic processor performing a generic computer function for processing sound data based on mathematical calculation or formula. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. For example, a microphone configured to record sound data to obtain inputted target data. The recitation of the “record step using microphone”  , i.e.” gathering sensor data”  appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical manipulation processes in the abstract idea can be performed. The 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and extra solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. As such 101 rejection has been maintained.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

a) Copley et al. (US 2008/0159549) disclose a threshold value indicative of the maximum noise-handling capacity of noise cancellation system 160, such as the signal level at which the error signal (e) is clipped by the noise cancellation system 160. For the purposes of disclosed embodiments, "clipping" means that a signal level exceeds the maximum operating capacity of a component. For instance, clipping may occur when the maximum signal input or output range of a microphone, filter, or amplifier is exceeded by a large noise signal causing some or all components of error noise signal (e) to be cut-off above a certain signal level.
b) Kim et al. (US 2017/0263126) disclose  A method for providing sound tracking information includes detecting a sound occurred adjacent to a subject vehicle and generating a sound tracking result based at least on sound data regarding detected sound, determining a detect on category as one of a non-vehicle detection, an error detection or a vehicle detection, based at least on the sound tracking result, and determining an error detection index adjusted based at least on the detection category as well as whether a notification based at least on the detection category is generated. Herein, the sound tracking result includes a probability of whether there is at least one other vehicle at each of a plurality of angles in each of a plurality of frames continued according to time.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864